Opinion by
Mb. Justice Febl,
The judgment against the defendant as administrator, to which exceptions were filed in the common pleas, was entered by direction of this Court, and was in entire accordance with the order made. Two of the exceptions related to findings of fact by the court at the trial, which had taken place five years before, and the evident purpose of the appellant was to secure by this means a rehearing of the case. The third exception questioned the validity of the judgment on the ground that the agreement to waive trial by jury was not authorized by the defendant, and could not have been authorized by him, as he was acting in a fiduciary capacity.
The limit of time within which the first turn exceptions could be filed is fixed by the act of April 22,1874, at thirty days after service of notice of the decision of the court. The effect of the limitation by the first section of the act of a right conferred by section 27 of article 5 of the constitution need not be considered, as there was no ground on which the third exception could be sustained. The case was ended in the common pleas by the *330entry of judgment in pursuance of the order of this Court, and. could not be opened by that court for any purpose. The most liberal rule as to the time within which a question of jurisdiction may be raised would not sanction its being raised in that court after a final adjudication on review.
The judgment is affirmed.